 Case: 4:18-cv-01002-CDP Doc. #: 48 Filed: 04/24/19 Page: 1 of 2 PageID #: 335



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

COSMOS GRANITE (CENTRAL), LLC,              )
                                            )
       Plaintiff,                           )
                                            )       Case No. 4:18-CV-1002-CDP
vs.                                         )
                                            )
RIVER CITY GRANITE & STONE                  )
WORKS, LLC, et al.,                         )
                                            )
       Defendants.                          )

          DISCLOSURE OF ORGANIZATIONAL INTERESTS CERTIFICATE

       Pursuant to Local Rule 3-2.09 of the Local Rules of the United States District Court for

the Eastern District of Missouri and Federal Rule of Civil Procedure 7.1, Counsel of record for 3

Rivers Solid Surface & Remodeling LLC hereby discloses the following organizational interests:

       1. 3 Rivers Solid Surface & Remodeling LLC is a limited liability company.

       2. Its members are Chanda Kelley and William Anderson.

       3. Both Ms. Kelley and Mr. Anderson are citizens of the State of Missouri.


Respectfully submitted,

/s/ Jane Cohen__________                               /s/ Luke A. Baumstark
Jane Cohen #2844                                       Luke A. Baumstark #56344
THE LAW OFFICES OF JANE COHEN LLC                      THE BAUMSTARK FIRM, LLC
2001 s. Big Bend Blvd.                                 815 Geyer Avenue
St. Louis, MO 63117                                    St. Louis, MO 63104
(314) 881-6145                                         (314) 492-6290
(314) 644-4303 FAX                                     (314) 492-6348 FAX
jane@janecohen.com                                     luke@baumstarkfirm.com
 Case: 4:18-cv-01002-CDP Doc. #: 48 Filed: 04/24/19 Page: 2 of 2 PageID #: 336



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on the 24th day of April, 2019, this document was filed
with the court via the CM/ECF system which will send notice to all parties of record.

                                                    ____/s/ janecohen
